Citation Nr: 0736290	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957 and from April 1957 to February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The claims on appeal were initially denied by the Board in a 
September 2005 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in July 2007, the veteran and the Secretary of 
Veterans Appeals (Secretary) filed a Joint Motion for Partial 
Remand (Joint Motion or Motion).  This Motion was granted as 
to the issues on the title page, in a July 2007 Court Order, 
and the case is again before the Board.  The September 2005 
Board decision also involved the denial of an increased 
rating for a right ankle disorder.  The appeal as to this 
issue was dismissed in the Court's Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007).  See also 38 C.F.R. § 3.159 (2006).  
Under the VCAA, VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying benefit sought by the claimant.

The Court has more recently held that the VCAA requires, in 
the context of a claim to reopen on the basis of new and 
material evidence, that VA look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes the type of evidence and information that 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) underlined the necessity of a 
comprehensive VCAA letter in Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  In this decision, the Federal Circuit 
clarified that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  Id.

In the July 2007 Joint Motion for Partial Remand, the 
veteran's representative and the Secretary stressed that the 
VCAA notice letter sent by the RO in October 2001 was not 
sufficient in view of Kent because such letters did not 
inform the veteran of what the deficiency of the original 
claims had been.  This constitutes a procedural defect that 
must be rectified on remand pursuant to 38 C.F.R. § 19.9(a) 
(2007).

The Board also notes that the veteran's representative has 
expressed that the VA orthopedic examination conducted in 
September 2004 is inadequate to properly determine the 
etiology of the veteran's right knee and right shoulder 
conditions.  Specifically, she asserts that the examiner 
stated an opinion as to etiology of these disabilities based 
on the fact that he did not find any notes of inservice 
treatment to corroborate that the veteran injured the knee 
and right shoulder in 1955 as alleged.  The representative 
points out that at the time of the examination, everyone was 
cognizant of the fact that the veteran's service medical 
records were incomplete.  The examiner's statement that he 
could not service medical records from 1955 was just an 
affirmation of this fact and added nothing to the evaluation 
of the veteran's claim.  The Board agrees, and in the 
interest of judicial economy, on remand, additional 
orthopedic examination will be requested in order to add 
evidentiary development to the claims file which might be 
useful in making a determination regarding the claims on 
appeal.  

Finally, it is noted that the veteran has recently submitted 
additional private treatment records into the claims file 
regarding the issues on appeal.  A waiver of RO consideration 
is ordinarily required before the Board can consider such 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2007).  In this case, however, as the Board is remanding the 
claim for additional development, to include the obtainment 
of any additional treatment records that might be beneficial 
to the veteran's claim, there is no prejudice to the veteran 
by the Board's consideration.

Accordingly, this case is REMANDED for the following:

1.  Send the veteran a corrective VCAA 
notice that includes information as to 
disability ratings and effective dates, 
as mandated by the Court in 
Dingess/Hartman and that advises him of 
the bases for the previous denials of 
service connection for right knee and 
right shoulder conditions to determine 
what evidence would be new and material 
to reopen those claims, as mandated by 
the Court in Kent.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right knee or right shoulder, on 
appeal, to the extent such records are 
not on file.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  Thereafter, and whether records are 
obtained or not, the veteran shoulder be 
scheduled for a VA orthopedic examination 
for the purpose of obtaining an opinion 
as to the etiology of his current right 
knee and right shoulder disabilities.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner is requested to provide 
opinions as to whether it is at least as 
likely as not that any current right knee 
or right shoulder disability is causally 
related to the veteran's military service 
or any incident therein.  The examiner is 
to provide a rationale for all opinions 
expressed and must couch his/her opinions 
as to address the fact that the veteran's 
service medical records are, for the most 
part, unavailable as only the separation 
examination reports from his two periods 
of active duty are available for review.  

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO 
should readjudicate the claims in light 
of all the evidence of record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  It must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



